                   Case 1:21-cv-02863-CM Document 12 Filed 05/26/21 · Page 1 of 1

                                    AHMAD KESHAVARZ
                                        Attorney at Law
277 WAS HI NGTON AVE . ,     #6 K    www . Nnv Y o RK CO:\S l l ME RATTO IC\ tY.CO:V                       T elephone: (71 8) .522-7900
BR OO K LYN, N Y   11 20.5            E-mail : ahmad@NewYorkConsumerAttomey.com                                   Fax: (877) 496-7809


       May 26, 2021
                                                                                                                         A
                                                                                                                             '     l
                                                                                         oi   o.1   J     .._,     lo.._; ~ , L»:J

       VIA ECF
       Chief Judge Colleen McMahon
       United States District Court
       Southern District of New York
                                                                             b( le,.-_ 5;•~                            i~ .\e,J
                                                                                  r) '                                   ·,- ✓.·~. t;t
       500 Pearl Street, Room 2550
       New York, New York 10007                                               t
                                                                              ~
                                                                                  ~
                                                                                  ~-
                                                                                                        ---
                                                                                                                             1: ~l~
                                                                                                                 p_,(_J;:,__.-~ ·-·
                                                                                                                                 5J if'1 J c)-0 7;.-I
              Re:        Joint Request to Extend Deadline to File Case Management Plan to July 13,
                         2021.
                         Collins v. U.S. Bank, et al., Case 1:21-cv-02863-CM.

       Judge McMahon:
             The undersigned represents Plaintiff in the above-captioned action against U.S. Bank and
       John Doe Entity for violations of the Electronic Funds Transfer Act and related state law.
               All parties now jointly request an extension of the deadline to file the case management
       plan so-ordered by this Court on April 26, 2021 , from May 26, 2021 to Jul y 13, 2021. In light of
       Defendant U.S. Bank' s Motion to Compel Arbitration [DE 11], an extension will allow time for
       briefing on that Motion and a decision while still leaving two business days before the July 15,
       2021 initial conference.
              We apologize for filing this request on the day of the deadline, May 26, 2021 - the
       Motion to Compel Arbitration was filed yesterday, May 25, 2021 . This is the first request for an
       extension of the deadline and it will not affect any other scheduled dates .
              Respectfully,                                          "'
              Emma Caterine, Esq.                                    .,_-   USDCSDNY
                                                                            DOCUMENT
                                                                            ELECfRONICALLY FILED
                                                                            DOC#•
                                                                            DATE ~ILED:
                                                                                                                    I I P-~. -~I
                                                                                                                  2 ;rj           }a
